Bloodworth, J.
The facts set out in the answer of the judge of the county court to the writ of certiorari support the allegations of the indictment, and the judge of the superior court properly overruled the certiorari.

Judgment affirmed.


Broyles, P. J., concurs. Stephens, J., concurs dubitante.

Certiorari; from Putnam superior court—Judge Park. September 16, 1918.
Will Griffin, alias Beck, was convicted in the county court under an indictment which charged that, with intent to cheat, swindle, and defraud M. C. Carnes, he secured from Carnes $1 by representing that he had in his possession five cords of cord wood, and by agreeing to sell and deliver the wood to Carnes, when in fact the wood was not in his possession. He took the case to the superior court by certiorari, alleging that the conviction was contrary to law and the evidence. The evidence was set out in the answer to the certiorari as follows: “M. C. Carnes testified that he bought five cords of wood from Griffin and paid him a dollar on the purchase-price ; that in Eatonton he told Mr. George Hearn, with whom Griffin was living, that he had bought this wood and had paid a dollar on it, and was coming after the wood; that Mr. Hearn told him Griffin had no wood, that it was his wood, and that he need not come, because he could not get it. Carnes then asked Hearn to pay him his dollar back, which he refused to do. Carnes then went to see Will Griffin, and Will Griffin told him that he did not have any wood down at Mr. Hearn’s, and also refused to pay him the dollar that he had paid him, telling him to go down there and get the wood that belonged to Hearn, and Hearn would never know anything about it.”
R. C. Jenkins, R. D. Stubbs, for plaintiff in error.
Doyle Campbell, solidtor-engeral, contra.